            Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 1 of 9



 1   JOCELYN BURTON, SBN 135879
     SCOTT S. NAKAMA, SBN 296732
 2   BURTON EMPLOYMENT LAW
     1939 Harrison Street, Suite 400
 3   Oakland, CA 94612
 4   Ph: (510) 350-7025
     Fax: (510) 473-3672
 5   e-mail: jburton@burtonemploymentlaw.com
     e-mail: snakama@burtonemploymentlaw.com
 6
     Attorneys for Plaintiff
 7
     THERESA LING
 8

 9                                  UNITED STATES DISTRICT COURT

10
                                  NORTHERN DISTRICT OF CALIFORNIA

11
     THERESA LING,                         )                Case No.
12
                                           )
                 Plaintiff,                )                COMPLAINT FOR DAMAGES
                                           )
13
           vs.                             )                 1. VIOLATION OF THE FAMILY
                                           )                    AND MEDICAL LEAVE ACT OF
14                                         )
                                                                1993 (FMLA)
15   HILTON MANAGEMENT LLC, HILTON ))                        2. WRONGFUL TERMINATION IN
     DOMESTIC OPERATING CO LLC, and        )                    VIOLATION OF PUBLIC POLICY
16   PARK HOTELS & RESORTS INC.,           )                 3. VIOLATION OF LABOR CODE
                                           )                    SECTION 2802
17                                         )
                                           )                 4. VIOLATION OF BUSINESS AND
                 Defendants.
18                                         )                    PROFESSIONS CODE SECTION
                                           )                    17200 et seq.
19                                         )
                                           )                JURY TRIAL DEMANDED
20                                         )
     _____________________________________ )
21

22
            Plaintiff Theresa Ling (“Plaintiff”) alleges:
23

24
                                       PRELIMINARY STATEMENT

25          Plaintiff sues for monetary damages, injunctive relief, et al. under the Family and Medical

26   Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq., and California Labor Code § 2802. In
27

28


     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                        1
                Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 2 of 9



 1   addition, she seeks restitution under Business and Professions Code § 17200 et seq. Plaintiff seeks

 2   redress for injuries she sustained from Defendant’s unlawful acts as alleged.
 3
                                                JURISDICTION
 4
                1.   This Court has jurisdiction over the subject matter and the parties under 29 U.S.C. §
 5
     2617(a)(2), to enforce the provisions of the FMLA and conferring original jurisdiction upon this court
 6

 7   of any civil action to recover damages or to secure equitable relief under any Act of Congress

 8   providing for the protection of civil rights, under the Declaratory Judgment Statute, 28 U.S.C. § 2201.
 9
                2.   This Court has supplemental jurisdiction over the related state claims under 28 U.S.C.
10
     § 1367. Plaintiff’s claims under California Labor Code § 2802, California Business and Professions
11
     Code §§ 17200 et seq., and her claim for wrongful termination in violation of public policy are
12

13   related, as all of Plaintiff’s claims share common operative facts. Resolving all state and federal

14   claims in a single action serves the interests of judicial economy, convenience, and fairness to the
15
     parties.
16
                              INTRADISTRICT ASSIGNMENT AND VENUE
17
                3.   Venue is proper in the United States District Court for the Northern District of
18

19   California as the unlawful employment practices occurred in California. 28 U.S.C. § 1391(b)(2).

20                                                  PARTIES
21
                4.   Plaintiff is a resident of California, formerly employed by Defendants Hilton
22
     Management LLC, Hilton Domestic Operating CO LLC and/or Park Hotels & Resorts Inc.
23
     (collectively known as “Hilton”).
24

25              5.   At all times relevant to this Complaint, Defendant Hilton Management LLC is a

26   Delaware limited liability corporation headquartered in the State of Virginia. Hilton Management
27   LLC manages hotels.
28


     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                         2
               Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 3 of 9



 1             6.    At all times relevant to this Complaint, Hilton Domestic Operating Company Inc. is a

 2   California corporation headquartered in Virginia. Hilton Domestic Operating Company Inc. manages
 3
     hotels.
 4
               7.    At all times relevant to this Complaint, Park Hotels & Resorts Inc. is a California
 5
     corporation headquartered in Virginia. Park Hotels & Resorts Inc. manages hotels.
 6

 7             8.    At all times relevant to this Complaint, Defendants were employers covered by the

 8   FMLA, and the California Labor Code in that they are engaged in commerce or in an industry
 9
     affecting commerce who employs 50 or more employees of each working day during each of 20 or
10
     more calendar work weeks in the current or preceding calendar year.
11
                                         GENERAL ALLEGATIONS
12

13             9.    Plaintiff was employed by Hilton from approximately April 18, 1988 until January 6,

14   2017. During her employment, Plaintiff worked at the Hilton Hotel in Union Square, San Francisco,
15
     CA. From approximately July 1997 until she was terminated, Plaintiff held the position of Accounts
16
     Receivable Credit Manager. As an Accounts Receivable Credit Manager, Plaintiff’s primary duties
17
     involved managing and balancing Hilton’s account receivable accounts.
18

19             10.   In November 2015, Hilton reassigned a member of Plaintiff’s team to another vacant

20   position. After the credit manager was reassigned, Plaintiff was required to perform a significant
21
     portion of the credit manager’s former duties. Although a new credit manager was hired in
22
     approximately February 2016, that person resigned from employment with Hilton approximately two
23
     months later.
24

25             11.   In approximately April 2016, Hilton placed Plaintiff on a performance improvement

26   plan (“PIP”) primarily for her alleged inability to complete tasks in a timely manner and to
27

28


     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                         3
            Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 4 of 9



 1   communicate effectively. Although Hilton hired a new credit manager in July 2016, Ms. Ling still

 2   performed many duties of the new credit manager as she adjusted to her new job.
 3
            12.     Although Hilton required Plaintiff to use her personal cell phone as part of her duties,
 4
     Hilton failed to reimburse Plaintiff for the reasonable use of her cell phone in violation of California
 5
     Labor Code § 2802. During her employment, Plaintiff’s supervisors often called her on her personal
 6

 7   cell phone to discuss work related questions.

 8          13.     On or around December 6, 2016, Plaintiff attended her mother’s medical appointment.
 9
     During the appointment, the physician examining Plaintiff’s mother requested that Plaintiff take a
10
     leave of absence from work from January 1, 2017 to February 15, 2017 to serve as her mother’s
11
     caregiver.
12

13          14.     Shortly after the December 6, 2016 medical appointment, Plaintiff advised her

14   supervisors that she probably would request FMLA leave to care for her mom. Shortly thereafter, a
15
     member of her team resigned and Plaintiff, decided to postpone her leave by one week.
16
           15.      On January 3, 2017, Plaintiff submitted a request to take Family Medical Leave from
17
     January 9, 2017 to February 21, 2017 to care for her mother’s serious health condition. Plaintiff also
18

19   submitted a Caregiver Status Report from her mother’s physician that stated the following: “Please

20   allow Ms. Ling, Theresa who is the main caregiver for her mom off work from January 9 to [sic] Feb
21
     21 due to her mom’s condition. Feel free to contact me if you have further questions.”
22
            16.     On January 3, 2017, Hilton’s Human Resources Administrative Assistant Edna
23
     Haines-Puckett wrote a letter to Plaintiff confirming that Hilton had approved her FMLA request.
24

25   Ms. Haines-Puckett carbon copied Plaintiff’s supervisor, Patti Alston, a copy of the letter. In the

26   letter, Ms. Haines-Puckett acknowledged that Ms. Ling was “eligible for up to 12 weeks of FMLA
27   leave.” The letter further stated that: “[i]f you are unable to return to work on or before February 22,
28


     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                         4
             Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 5 of 9



 1   2017, you must apply for an extension at least 2 business days before your schedule (sic)

 2   return…When you are ready to return to work, contact me or Patti [Alston] at least 2 business days
 3
     prior to your return to confirm your schedule.”
 4
            17.     On January 6, 2017, Hilton terminated Plaintiff’s employment for alleged poor
 5
     performance.
 6

 7                                          CAUSES OF ACTION

 8                                    FIRST CAUSE OF ACTION
                                 INTERFERENCE WITH FMLA RIGHTS
 9
                                          Against Defendants
10
             18.    Plaintiff realleges and incorporates by reference Paragraphs 1-17 above as though fully
11
     set forth.
12

13           19.    Plaintiff was eligible for leave under the FMLA.

14           20.    Defendants were employers subject to the requirements of the FMLA because
15
     Defendants employed fifty (50) or more full or part-time employees at their San Francisco Hilton
16
     Union Square location. Plaintiff was entitled to the benefits of FMLA because she worked for
17
     Defendants for more than one year and she had at least one thousand two hundred fifty (1250) hours
18

19   of service in the year preceding her FMLA leave.

20           21.    FMLA requires an employer to grant an employee leave to care for the employee’s
21
     serious health condition or the serious health condition of specified family members. FMLA also
22
     provides that an employer may not interfere with an employee’s right to take FMLA leave by
23
     terminating the employee for taking FMLA leave.
24

25           22.    Defendants violated the FMLA by terminating Plaintiff’s employment because she

26   attempted to take FMLA leave.
27           23.    Defendants’ violation of Plaintiff’s FMLA rights was not in good faith.
28


     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                        5
              Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 6 of 9



 1            24.    As a proximate direct result of Defendants’ violation of the FMLA, Plaintiff has

 2   suffered loss, injury and damage in an amount to be determined according to proof at trial.
 3
              25.    Plaintiff has also incurred and continues to incur attorney’s fees and legal expenses in
 4
     an amount according to proof at trial.
 5

 6                              SECOND CAUSE OF ACTION
                    WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
 7
                                    Against Defendants
 8
              26.    Plaintiff realleges and incorporates by reference Paragraphs 1 through 26 above as
 9
     though fully set forth.
10

11            27.    Jurisdiction is invoked in this court under the public policy and common law of the

12   State of California, pursuant to the case of Tameny v. Atlantic Richfield Company (1980) 27 Cal.3d
13
     167 and Rojo v. Kliger (1990) 52 Cal.3d 65.
14
              28.    Under California law, a fundamental and well-established public policy prohibits
15
     interference with family medical leave rights. Said public policy is embodied in the California
16

17   statutes, particularly Government Code section 12945.2.

18            29.    As set forth above, Plaintiff was terminated because she requested family medical
19   leave.
20
              30.    The acts taken toward Plaintiff were carried out by and ratified by Defendants and/or
21
     managing agents/employees of Defendants acting in an oppressive, fraudulent and malicious manner
22

23
     to injure or damage Plaintiff, justifying an award of punitive damages.

24            31.    As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

25   damages and requests relief as provided.
26
     ///
27

28
     ///

     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                         6
             Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 7 of 9



 1                                          THIRD CAUSE OF ACTION
                                      VIOLATION OF LABOR CODE §§ 2802
 2                                  (Failure to Reimburse for Business Expenses)
                                                Against All Defendants
 3

 4           32.        Plaintiff realleges and incorporates by reference Paragraphs 1 through 17 above as

 5   though fully set forth.
 6
             33.        California Labor Code § 2802 provides that “[a]n employer shall indemnify his or her
 7
     employee for all necessary expenditures or losses incurred by the employee in direct consequence of
 8
     the discharge of his or her duties.”
 9

10           34.        At all times, Plaintiff and other aggrieved employees had to incur necessary

11   expenditures and losses for reasonable cell phone expenses. Defendants failed to reimburse and/or
12
     indemnify Plaintiff and other aggrieved employees for reasonable expenditures and losses incurred in
13
     the discharge of their duties.
14
             35.        Plaintiff requests reimbursement of necessary expenses, prejudgment interest and
15

16   attorneys’ fees and costs.

17                          FOURTH CAUSE OF ACTION
         VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17200, et seq.
18
                                 Against Defendants
19           36.        Plaintiff realleges and incorporates by reference Paragraphs 1 through 35 as though
20
     fully set forth.
21
             37.        Defendants’ conduct, as alleged, has been, and continues to be, unfair, unlawful, and
22

23
     harmful to Plaintiff and the general public, Plaintiff seeks to enforce important rights affecting the

24   public interest within the meaning of Code of Civil Procedure §1021.5.

25           38.        Defendants’ activities, as alleged here, are violations of California law, and constitute
26
     unlawful business acts and practices in violation of California Business & Professions Code §§
27
     17200, et seq.
28


     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                            7
               Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 8 of 9



 1             39.   A violation of California Business & Professions Code §§ 17200 et seq. may be

 2   predicated on the violation of a state or federal law. Defendants’ policies and practices of failing to
 3
     reimburse employees for reasonable business expenses violate the California Labor Code and
 4
     constitute unfair business practices in violation of California Business & Professions Code §§ 17200
 5
     et seq.
 6

 7             40.   Plaintiff has been injured by Defendants’ unlawful business acts and practices as

 8   alleged, including but not limited to the loss of money or property. Defendants have reaped unfair
 9
     benefits and illegal profits at Plaintiff’s expense.
10
               41.   Plaintiff is entitled to immediate possession of all amounts owed to Plaintiff by
11
     Defendants, with interest.
12

13             42.   Defendants unfair business practices entitle Plaintiff to seek preliminary and

14   permanent injunctive relief, including but not limited to orders that Defendants account for, disgorge,
15
     and restore to Plaintiff the compensation unlawfully withheld from Plaintiff.
16
                                             PRAYER FOR RELIEF
17
               WHEREFORE, Plaintiff prays judgment against Defendants
18
               1.    For a declaratory judgment that Defendants violated the laws of the United States and
19

20   the State of California;

21             2.    For a monetary judgment representing compensatory damages including lost wages,
22   earnings, future wage loss, employee benefits, medical expenses, general damages and all other sums
23
     of money, with interest on these amounts, according to proof;
24
               3.    Liquidated damages under 29 U.S.C. § 2617(a)(iii);
25

26
               4.    Restitution under Business and Professions Code § 17203;

27             5.    For injunctive relief under Business and Professions Code §§ 17200 et seq.;
28


     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                            8
            Case 3:19-cv-00070-EMC Document 1 Filed 01/04/19 Page 9 of 9



 1
            6.     For an award of punitive damages;
 2
            7.     For the costs of suit and attorney’s fees including attorney’s fees under California
 3
     Code of Civil Procedure § 1021.5, California Labor Code § 2802 and 29 U.S.C. § 2617(a)(3);
 4
            8.     For prejudgment and post-judgment interest; and
 5
            9.     For any further relief that is just and proper.
 6

 7                                              JURY DEMAND

 8          Plaintiff demands trial by jury of all claims and causes of action so triable.
 9

10   Dated: January 4, 2019
                                                                     Respectfully submitted,
11
                                                                     Burton Employment Law
12

13
                                                              By: //ss//Jocelyn Burton//ss//
14
                                                                  Jocelyn Burton
15                                                                Attorney for Plaintiff
                                                                  THERESA LING
16

17

18

19

20

21

22

23

24

25

26

27

28


     PLAINTIFF’S COMPLAINT FOR DAMAGES, LING v. HILTON MANAGEMENT LLC, et al.
                                                         9
